DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 10,493,955).
Regarding claim 1, Chen teaches a configuration system (FIG. 1) comprising: 
a smart vehicle router (Vehicular computer includes Bluetooth unit 23 – FIG. 2) associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing (When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information – col 4, ln 36-39. It is understood Cloud Server stores vehicle identity information and associated information including Bluetooth key, the second broadcast name and the authentication code – see col 4, ln 23-44); 
a smart mobile device comprising a software application tool; a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor (col 3, ln 31-53)
receive information of an identification component associated with the smart vehicle router of a smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file (when purchasing the vehicular computer 20, a user will receive a card pairing with the vehicular computer 20. The card has identity information of the vehicular computer 20 recorded therein. When the second processor 31 of the mobile device 30 receives the identity information inputted by the user through the touch display module 35 – col 4, ln 25-31), 
apply an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44.)
authenticate the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44.),
pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information (The mobile device 30 searches the vehicular computer 20 at the local end through the Bluetooth connection, exchanges information with the vehicular computer 20, and authenticates the exchanged information – col 6, ln 17-20. The second processor 31 transmits the second Bluetooth key to the first Bluetooth unit 23 of the vehicular computer 20 through the second Bluetooth unit 34. The first processor 21 authenticates the received second Bluetooth key with the first Bluetooth key stored in the first storage unit 22. When the authentication is successful, the first processor 21 transmits a key authentication completion notice to the second Bluetooth unit 34 through the first Bluetooth unit 23 – col 5, ln 41-49)  such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool (It is understood, because the Bluetooth key, the second broadcast name and the authentication code are provided to the mobile device by the server displaying to the user, the information is not available to be shared. And because the Bluetooth key, the second broadcast name and the authentication code are not available, no other device is able to make a Bluetooth connection to the vehicle), and 
automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate ( The second Bluetooth unit 34 serves to connect the first Bluetooth unit 23 of the vehicular computer 20 and transmit and receive data to and from the vehicular computer 20 - col 3, 41-45. “It is understood transmit and receive data to and from the vehicular computer” are performed based on an authentication using the Bluetooth key being authenticated).
Regarding claim 20, Chen teaches a method to pair a smart vehicle and a software application tool of a smart mobile device (abstract); 
the smart vehicle comprising a smart vehicle router associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing (When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information – col 4, ln 36-39. It is understood Cloud Server stores vehicle identity information and associated information including Bluetooth key, the second broadcast name and the authentication code – see col 4, ln 23-44); the method comprising: 
receiving information of an identification component associated with the smart vehicle router of the smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file (when purchasing the vehicular computer 20, a user will receive a card pairing with the vehicular computer 20. The card has identity information of the vehicular computer 20 recorded therein. When the second processor 31 of the mobile device 30 receives the identity information inputted by the user through the touch display module 35 – col 4, ln 25-31), 
applying an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44), 
authenticating the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44), 
pairing the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information (The mobile device 30 searches the vehicular computer 20 at the local end through the Bluetooth connection, exchanges information with the vehicular computer 20, and authenticates the exchanged information – col 6, ln 17-20. The second processor 31 transmits the second Bluetooth key to the first Bluetooth unit 23 of the vehicular computer 20 through the second Bluetooth unit 34. The first processor 21 authenticates the received second Bluetooth key with the first Bluetooth key stored in the first storage unit 22. When the authentication is successful, the first processor 21 transmits a key authentication completion notice to the second Bluetooth unit 34 through the first Bluetooth unit 23 – col 5, ln 41-49) such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool (It is understood, because the Bluetooth key, the second broadcast name and the authentication code are provided to the mobile device by the server displaying to the user, the information is not available to be shared. And because the Bluetooth key, the second broadcast name and the authentication code are not available, no other device is able to make a Bluetooth connection to the vehicle), and 
automatically configuring the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate (The second Bluetooth unit 34 serves to connect the first Bluetooth unit 23 of the vehicular computer 20 and transmit and receive data to and from the vehicular computer 20 - col 3, 41-45. “It is understood transmit and receive data to and from the vehicular computer” are performed based on an authentication using the Bluetooth key being authenticated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hrabak et al. (US 2015/0024686, hereinafter Hrabak). 
Regarding claim 2, Chen teaches claim 1 but does not teach wherein the identification component comprises a unique quick response (“QR”) code configured to act as a digital key to identify the smart vehicle.
However, Hrabak teaches wherein the identification component comprises a unique quick response (“QR”) code configured to act as a digital key to identify the smart vehicle (mobile communication devices includes scanner for scanning UPC, QR codes – par [0022]. The vehicle information may be relayed to the mobile communications device 104 via encoded information (e.g., UPC or QR code) on a tag or paper associated with the vehicle 106 – par [0030]. The vehicle information may include one or more of a vehicle identification number (VIN), a mobile equipment identifier of the network access device 112, a phone number of the network access device 112, and a telematics service account identifier associated with the vehicle 106 – par [0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature’s taught by Hrabak in Chen to provide a safe and accurate method to verify information of a new vehicle.
Regarding claim 3, Chen in view of  Hrabak teaches claim 2 but Chen does not teach 
However, Hrabak teaches wherein the unique QR code comprises a unique matrix barcode that includes a machine readable optical label comprising information about the smart vehicle and the router information (mobile communication devices includes scanner for scanning UPC, QR codes – par [0022]. The vehicle information may be relayed to the mobile communications device 104 via encoded information (e.g., UPC or QR code) on a tag or paper associated with the vehicle 106 – par [0030]. The vehicle information may include one or more of a vehicle identification number (VIN), a mobile equipment identifier of the network access device 112, a phone number of the network access device 112, and a telematics service account identifier associated with the vehicle 106 – par [0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature’s taught by Hrabak in Chen to provide a safe and accurate method to verify information of a new vehicle.
Regarding claim 4, Chen in view of  Hrabak teaches claim 2 but Chen does not teach 
wherein the machine readable instructions to read the information of the identification component comprises machine readable instructions to scan the unique QR code.
However, Hrabak teaches wherein the unique QR code comprises a unique matrix barcode that includes a machine readable optical label comprising information about the smart vehicle and the router information (mobile communication devices includes scanner for scanning UPC, QR codes – par [0022]. The vehicle information may be relayed to the mobile communications device 104 via encoded information (e.g., UPC or QR code) on a tag or paper associated with the vehicle 106 – par [0030]. The vehicle information may include one or more of a vehicle identification number (VIN), a mobile equipment identifier of the network access device 112, a phone number of the network access device 112, and a telematics service account identifier associated with the vehicle 106 – par [0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature’s taught by Hrabak in Chen to provide a safe and accurate method to verify information of a new vehicle.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
Regarding claim 5, Chen teaches claim 1 and further teaches {wherein the smart vehicle is a recreational vehicle (“RV”)}, and the processor comprises an internet of things (IOT) controller (processor 32 – FIG. 1) configured to connect, interact with, and exchange data between vehicle subsystems of the RV through an interface control (The second Bluetooth unit 34 serves to connect the first Bluetooth unit 23 of the vehicular computer 20 and transmit and receive data to and from the vehicular computer 20 - col 3, 41-45. Vehicle is a IoV system – abstract, col 1, ln 40-50. The vehicular computer is located at a local end, is installed in a vehicle to control various types of electronic equipment of the vehicle – col 1, ln 52-55).
Chen does not teach wherein the smart vehicle is a recreational vehicle (“RV”).
However, Chen does not appear to limit types of vehicle. It is reasonable to interpret Chen’s vehicle as any type of land vehicle including an RV.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate an RV in Chen to allow users to enjoy outdoor activities without sacrifice the convenience of the indoors.
Regarding claim 6, Chen teaches claim 5 and further teaches wherein the IOT controller comprises a CZone controller (the vehicular computer is located at a local end, is installed in a vehicle to control various types of electronic equipment of the vehicle – col 1, ln 52-55).
Regarding claim 14, Chen teaches claim 5 and further teaches wherein the software application tool comprises a unique user account (When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information – col 4, ln 36-39. It is understood Cloud Server stores vehicle identity information and associated information including Bluetooth key, the second broadcast name and the authentication code, which represent an account  – see col 4, ln 23-44); configured to pair with the authenticated smart vehicle based on the unique authentication certificate and the router information upon selection of {a pair button} option of the software application tool (a user will receive a card pairing with the vehicular computer 20. The card has identity information of the vehicular computer 20 recorded therein. When the second processor 31 of the mobile device 30 receives the identity information inputted by the user through the touch display module 35, the IoV system performs the following steps. (22) Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33…. col 4, ln 22-35. The mobile device 30 searches the vehicular computer 20 at the local end through the Bluetooth connection, exchanges information with the vehicular computer 20, and authenticates the exchanged information – col 6, ln 57-20).
Chen does not teach a pair button, however, Chen teaches user uses a touch display to control the mobile device to input information as a start for a pairing process (col 4, ln 22-35 and col 6, ln 57-20). It is well known in the art to implement a button on a touch display to facilitate the process of inputting data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the feature of a pairing button in Chen to facilitate the process of inputting data.

Claims 7-13,  and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in  view of Surnilla (US 2019/0274015, hereinafter Surnilla).
Regarding claim 7, Chen teaches claim 1 but fails to teach wherein the smart vehicle router comprises a first identification card and a second identification card.
However, Surnilla teaches wherein the smart vehicle router comprises a first identification card and a second identification card (the vehicle is equipped with two SIMs, a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics, etc. and a soft SIM or re-programmable SIM for temporally holding and operating with SIM information that was transferred from a cellular device to the car temporarily to use the data services for personal/entertainment functions such as receiving text messages, notifications, watching videos, or connected services such as web surfing, payment services such as parking/toll payments, navigation – par [0019])
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 8, Chen in view of Surnilla teaches claim 7 and Chen further suggests
{wherein: the first identification card is configured for operation with an Internet of Things ("IOT") controller of the authenticated smart vehicle}; the second identification card is configured to operate as an authenticated access point to provide wireless routing through wireless data services from a card services provider (FIG. 4 shows communication between the vehicular 20 and cloud server 10 for provisioning broadcast name and Bluetooth key – col 4, ln 4 – col 5, ln 16); and the machine readable instructions further cause the configuration system to control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle (To wirelessly control a vehicle, currently, users may employ mobile devices to establish connection with a vehicular computer of the vehicle through a Bluetooth connection, such that the mobile devices can control the vehicle door to be locked or unlocked or the vehicular computer to issue an alarm – col 1, ln 23-27.).
Chen fails to teach wherein: the first identification card is configured for operation with an Internet of Things ("IOT") controller of the authenticated smart vehicle
However, Surnilla teaches wherein the smart vehicle router comprises a first identification card and a second identification card (the vehicle is equipped with two SIMs, a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics, etc. and a soft SIM or re-programmable SIM for temporally holding and operating with SIM information that was transferred from a cellular device to the car temporarily to use the data services for personal/entertainment functions such as receiving text messages, notifications, watching videos, or connected services such as web surfing, payment services such as parking/toll payments, navigation – par [0019])
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 9, Chen in view of Surnilla teaches claim 7 but Chen fails to teach wherein: the first identification card comprises a first subscriber identify module (“SIM”) card; the second identification card comprises a second SIM card; and uploaded information from the first SIM card and the second SIM card is transmitted through a configuration tool to the router file.
However, Surnilla teaches wherein: the first identification card comprises a first subscriber identify module (“SIM”) card; the second identification card comprises a second SIM card; and uploaded information from the first SIM card and the second SIM card is transmitted through a configuration tool to the router file (SIM data including IMSI, account information is used to establish connection 214 and 216. It is understood, SIM information is transmitted to the network in order to establish  the connections – FIG. 2, par [0038], [0039])
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 10, Chen in view of Surnilla teaches claim 9 and Chen further teaches wherein the uploaded information comprises the router information (The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33 – col 4, ln 33-35) but fails to teach identifying SIM information associated with the first SIM card and the second SIM card.
However, Surnilla teaches identifying SIM information associated with the first SIM card and the second SIM card (SIM data including IMSI, account information is used to establish connection 214 and 216. It is understood, SIM information is transmitted to the network in order to establish  the connections – FIG. 2, par [0038], [0039])
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 11, Chen in view of Surnilla teaches claim 7 but Chen fails to teach wherein the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle through association with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both.
However, Surnilla teaches wherein the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle through association with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both (a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics – par [0019]. Diagnostic function including charging status, vehicle status, vehicle location, or execution of a vehicle diagnostic scan and transmission of the results of the vehicle diagnostic scan – par [0016]. Diagnostic data is transferred over the first cellular connection – par [0003]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 12, Chen in view of Surnilla teaches claim 11 but Chen fails to teach wherein the telemetry information comprises vehicle information of the smart vehicle sent for monitoring, tracking, or both of the smart vehicle.
However, Surnilla teaches wherein the telemetry information comprises vehicle information of the smart vehicle sent for monitoring, tracking, or both of the smart vehicle (a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics – par [0019]. Diagnostic function including charging status, vehicle status, vehicle location, or execution of a vehicle diagnostic scan and transmission of the results of the vehicle diagnostic scan – par [0016]. Diagnostic data is transferred over the first cellular connection – par [0003]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 13, Chen in view of Surnilla teaches claim 7 and further wherein the second identification card is configured to operate as an authenticated access point to provide wireless data services from a card services provider (FIG. 4 shows communication between the vehicular 20 and cloud server 10 for provisioning broadcast name and Bluetooth key – col 4, ln 4 – col 5, ln 16);
Regarding claim 16, Chen in view of Surnilla teaches claim 14 but Chen fails to teach wherein the processor further comprises an Internet of Things (IOT) controller of the authenticated smart vehicle, and the retrieved data associated with the authenticated smart vehicle is transmitted by the IOT controller (( The second Bluetooth unit 34 serves to connect the first Bluetooth unit 23 of the vehicular computer 20 and transmit and receive data to and from the vehicular computer 20 - col 3, 41-45. “It is understood transmit and receive data to and from the vehicular computer” are performed based on an authentication using the Bluetooth key being authenticated).
However, Surnilla teaches wherein the processor further comprises an Internet of Things (IOT) controller of the authenticated smart vehicle, and the retrieved data associated with the authenticated smart vehicle is transmitted by the IOT controller (a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics – par [0019]. Diagnostic function including charging status, vehicle status, vehicle location, or execution of a vehicle diagnostic scan and transmission of the results of the vehicle diagnostic scan – par [0016]. Diagnostic data is transferred over the first cellular connection – par [0003]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 17, Chen teaches a configuration system (FIG. 1) comprising: a smart vehicle router (Vehicular computer includes Bluetooth unit 23 – FIG. 2) associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing  (When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information – col 4, ln 36-39. It is understood Cloud Server stores vehicle identity information and associated information including Bluetooth key, the second broadcast name and the authentication code – see col 4, ln 23-44), {the smart vehicle router comprising a first subscriber identify module (“SIM”) card and a second SIM card, the first SIM card configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle, and the second SIM card configured to operate as an authenticated access point to provide wireless routing}; a smart mobile device comprising a software application tool; a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor(col 3, ln 31-53) 
receive information of an identification component associated with the smart vehicle router of a smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file (when purchasing the vehicular computer 20, a user will receive a card pairing with the vehicular computer 20. The card has identity information of the vehicular computer 20 recorded therein. When the second processor 31 of the mobile device 30 receives the identity information inputted by the user through the touch display module 35 – col 4, ln 25-31), apply an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44)
 authenticate the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm (Step S51: The mobile device 30 transmits the identity information to the cloud server 10 through the communication unit 33.  Step S52: When receiving the identity information, the cloud server 10 searches if any of the multiple pieces of security data contains the identity information therein identical to the received identity information. Step S53: When the identical identity information in any of the multiple pieces of security data is found, the cloud server 10 transmits the second Bluetooth key, the second broadcast name and the authentication code to the communication unit 33 of the mobile device 30 - col 4, ln 33-44),
pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information (The mobile device 30 searches the vehicular computer 20 at the local end through the Bluetooth connection, exchanges information with the vehicular computer 20, and authenticates the exchanged information – col 6, ln 17-20. The second processor 31 transmits the second Bluetooth key to the first Bluetooth unit 23 of the vehicular computer 20 through the second Bluetooth unit 34. The first processor 21 authenticates the received second Bluetooth key with the first Bluetooth key stored in the first storage unit 22. When the authentication is successful, the first processor 21 transmits a key authentication completion notice to the second Bluetooth unit 34 through the first Bluetooth unit 23 – col 5, ln 41-49) such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool (It is understood, because the Bluetooth key, the second broadcast name and the authentication code are provided to the mobile device by the server displaying to the user, the information is not available to be shared. And because the Bluetooth key, the second broadcast name and the authentication code are not available, no other device is able to make a Bluetooth connection to the vehicle), 
automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate ( The second Bluetooth unit 34 serves to connect the first Bluetooth unit 23 of the vehicular computer 20 and transmit and receive data to and from the vehicular computer 20 - col 3, 41-45. “It is understood transmit and receive data to and from the vehicular computer” are performed based on an authentication using the Bluetooth key being authenticated), and control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle (The vehicular computer 20 is installed in a vehicle to control various types of electronic equipment of the vehicle – col 3 ln 13-15. To wirelessly control a vehicle, currently, users may employ mobile devices to establish connection with a vehicular computer of the vehicle through a Bluetooth connection, such that the mobile devices can control the vehicle door to be locked or unlocked or the vehicular computer to issue an alarm – col 1, ln 23-28).
Chen fails to teach the smart vehicle router comprising a first subscriber identify module ("SIM") card and a second SIM card, the first SIM card configured for operation with an Internet of Things ("IOT") controller of the smart vehicle, and the second SIM card configured to operate as an authenticated access point to provide wireless routing
However, Surnilla teaches the smart vehicle router comprising a first subscriber identify module ("SIM") card and a second SIM card, the first SIM card configured for operation with an Internet of Things ("IOT") controller of the smart vehicle, and the second SIM card configured to operate as an authenticated access point to provide wireless routing (the vehicle is equipped with two SIMs, a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics, etc. and a soft SIM or re-programmable SIM for temporally holding and operating with SIM information that was transferred from a cellular device to the car temporarily to use the data services for personal/entertainment functions such as receiving text messages, notifications, watching videos, or connected services such as web surfing, payment services such as parking/toll payments, navigation – par [0019]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 18, Chen in view of Surnilla teaches claim 17 but Chen fails to teach wherein the first SIM card is configured to operate with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both.
However, Surnilla teaches wherein the first SIM card is configured to operate with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both (a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics – par [0019]. Diagnostic function including charging status, vehicle status, vehicle location, or execution of a vehicle diagnostic scan and transmission of the results of the vehicle diagnostic scan – par [0016]. Diagnostic data is transferred over the first cellular connection – par [0003]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.
Regarding claim 19, Chen in view of Surnilla teaches claim 18 but Chen fails to teach wherein the telemetry information comprises vehicle information of the smart vehicle sent for monitoring, tracking, or both of the smart vehicle.
However, Surnilla teaches wherein the telemetry information comprises vehicle information of the smart vehicle sent to the cloud network for monitoring, tracking, or both of the smart vehicle (a hard SIM/dedicated vehicle SIM for performing remote link functions such as starting the car, locating the vehicle, diagnostics – par [0019]. Diagnostic function including charging status, vehicle status, vehicle location, or execution of a vehicle diagnostic scan and transmission of the results of the vehicle diagnostic scan – par [0016]. Diagnostic data is transferred over the first cellular connection – par [0003]).
It would have been obvious before the effective filing date of the claimed invention include the features taught by Surnilla in Chen to allow critical information to be communicated via a dedicated connection so that data integrity can be easily maintained.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of  (US 9,171,268, hereinafter Penilla).
Regarding claim 15, Chen in view of Rankin and Surnilla teaches claim 4 but Chen fails to teach wherein the one-to-one pairing with the unique user account expires upon a pairing timeout period.
However, Penilla teaches wherein the one-to-one pairing with the unique user account expires upon a pairing timeout period (The profile can be transferred to one or more vehicles, can be set for a temporary period of time – col 2, ln 6-9. The user profile is deactivated on the selected vehicle when use of the vehicle is discontinued – col 2, ln 23-24.)
It would have been obvious before the effective filing date of the claimed invention include the features taught by Penilla in Chen to allow a rental vehicle to be used by different users.

	
		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,146,955.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader.

Application 17/471,605
Patent 11,146,955
1. A configuration system comprising: 
a smart vehicle router associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing; 


a smart mobile device comprising a software application tool; 
a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor 


receive information of an identification component associated with the smart vehicle router of a smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, 

apply an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate, 

authenticate the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm, 

pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, and automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate.

2. The configuration system of claim 1, wherein the identification component comprises a unique quick response (“QR”) code configured to act as a digital key to identify the smart vehicle.

3. The configuration system of claim 2, wherein the unique QR code comprises a unique matrix barcode that includes a machine readable optical label comprising information about the smart vehicle and the router information.

4. The configuration system of claim 2, wherein the machine readable instructions to read the information of the identification component comprises machine readable instructions to scan the unique QR code.

5. The configuration system of claim 1, wherein the smart vehicle is a recreational vehicle (“RV”), and the processor comprises an internet of things (IOT) controller configured to connect, interact with, and exchange data between vehicle subsystems of the RV through an interface control.

6. The configuration system of claim 5, wherein the IOT controller comprises a CZone controller.

7. The configuration system of claim 1, wherein the smart vehicle router comprises a first identification card and a second identification card.

8. The configuration system of claim 7, wherein: the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the authenticated smart vehicle; the second identification card is configured to operate as an authenticated access point to provide wireless routing through wireless data services from a card services provider; and the machine readable instructions further cause the configuration system to control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle.

9. The configuration system of claim 7, wherein: the first identification card comprises a first subscriber identify module (“SIM”) card; the second identification card comprises a second SIM card; and uploaded information from the first SIM card and the second SIM card is transmitted through a configuration tool to the router file.

10. The configuration system of claim 9, wherein the uploaded information comprises the router information and identifying SIM information associated with the first SIM card and the second SIM card.

11. The configuration system of claim 7, wherein the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle through association with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both.


12. The configuration system of claim 11, wherein the telemetry information comprises vehicle information of the smart vehicle sent for monitoring, tracking, or both of the smart vehicle.

13. The configuration system of claim 7, wherein the second identification card is configured to operate as an authenticated access point to provide wireless data services from a card services provider.

14. The configuration system of claim 1, wherein the software application tool comprises a unique user account configured to pair with the authenticated smart vehicle based on the unique authentication certificate and the router information upon selection of a pair button option of the software application tool.

15. The configuration system of claim 14, wherein the one-to-one pairing with the unique user account expires upon a pairing timeout period.

16. The configuration system of claim 14, wherein the processor further comprises an Internet of Things (IOT) controller of the authenticated smart vehicle, and the retrieved data associated with the authenticated smart vehicle is transmitted by the IOT controller.

17. A configuration system comprising: a smart vehicle router associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing, the smart vehicle router comprising a first subscriber identify module (“SIM”) card and a second SIM card, the first SIM card configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle, and the second SIM card configured to operate as an authenticated access point to provide wireless routing; a smart mobile device comprising a software application tool; a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor receive information of an identification component associated with the smart vehicle router of a smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, apply an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate, authenticate the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm, pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate, and control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle.





18. The configuration system of claim 17, wherein the first SIM card is configured to operate with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both.


19. The configuration system of claim 18, wherein the telemetry information comprises vehicle information of the smart vehicle sent for monitoring, tracking, or both of the smart vehicle.

20. A method to pair a smart vehicle and a software application tool of a smart mobile device; the smart vehicle comprising a smart vehicle router associated with router information stored in a router file for the smart vehicle router, the router information including a unique authentication certificate configured to permit a one-to-one pairing, the method comprising: receiving information of an identification component associated with the smart vehicle router of the smart vehicle using the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, applying an authentication algorithm to the information of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate, authenticating the smart vehicle as an authenticated smart vehicle based on the information of the identification component and the authentication algorithm, pairing the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, and automatically configuring the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate.
1. A configuration system comprising: a cloud network; a smart vehicle router associated with router information stored in a router file for the smart vehicle router in the cloud network, the router information including a unique authentication certificate configured to permit a one-to-one pairing such that another pairing is not available; 
a smart mobile device comprising a camera and a software application tool; 
a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor 


read an image of an identification component associated with the smart vehicle router of a smart vehicle using the camera and the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, 

apply an authentication algorithm to the image of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate from the cloud network, 

authenticate the smart vehicle as an authenticated smart vehicle based on the image of the identification component and the authentication algorithm,

 pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, and automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate.

2. The configuration system of claim 1, wherein the identification component comprises a unique quick response (“QR”) code configured to act as a digital key to identify the smart vehicle.

3. The configuration system of claim 2, wherein the unique QR code comprises a unique matrix barcode that includes a machine readable optical label comprising information about the smart vehicle and the router information.

4. The configuration system of claim 2, wherein the machine readable instructions to read the image of the identification component comprises machine readable instructions to scan the unique QR code.

5. The configuration system of claim 1, wherein the smart vehicle is a recreational vehicle (“RV”), and the processor comprises an internet of things (IOT) controller configured to connect, interact with, and exchange data between vehicle subsystems of the RV through an interface control.

6. The configuration system of claim 5, wherein the IOT controller comprises a CZone controller.

7. The configuration system of claim 1, wherein the smart vehicle router comprises a first identification card and a second identification card.

8. The configuration system of claim 7, wherein: the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the authenticated smart vehicle; the second identification card is configured to operate as an authenticated access point to provide wireless routing through wireless data services from a card services provider; and the machine readable instructions further cause the configuration system to control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle.

9. The configuration system of claim 7, wherein: the first identification card comprises a first subscriber identify module (“SIM”) card; the second identification card comprises a second SIM card; and uploaded information from the first SIM card and the second SIM card is transmitted through a configuration tool to the router file in the cloud network.

10. The configuration system of claim 9, wherein the uploaded information comprises the router information and identifying SIM information associated with the first SIM card and the second SIM card.

11. The configuration system of claim 7, wherein the first identification card is configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle through association with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both to the cloud network.

12. The configuration system of claim 11, wherein the telemetry information comprises vehicle information of the smart vehicle sent to the cloud network for monitoring, tracking, or both of the smart vehicle.

13. The configuration system of claim 7, wherein the second identification card is configured to operate as an authenticated access point to provide wireless data services from a card services provider.

14. The configuration system of claim 1, wherein the software application tool comprises a unique user account configured to pair with the authenticated smart vehicle based on the unique authentication certificate and the router information upon selection of a pair button option of the software application tool.

15. The configuration system of claim 14, wherein the one-to-one pairing with the unique user account expires upon a pairing timeout period.

16. The configuration system of claim 14, wherein the processor further comprises an Internet of Things (IOT) controller of the authenticated smart vehicle, and the retrieved data associated with the authenticated smart vehicle is transmitted by the IOT controller.

17. A configuration system comprising: a cloud network; a smart vehicle router associated with router information stored in a router file for the smart vehicle router in the cloud network, the router information including a unique authentication certificate configured to permit a one-to-one pairing such that another pairing is not available, the smart vehicle router comprising a first subscriber identify module (“SIM”) card and a second SIM card, the first SIM card configured for operation with an Internet of Things (“IOT”) controller of the smart vehicle, and the second SIM card configured to operate as an authenticated access point to provide wireless routing; a smart mobile device comprising a camera and a software application tool; a processor communicatively coupled to the smart mobile device; a memory communicatively coupled to the processor; and machine readable instructions stored in the memory, wherein the machine readable instructions cause the configuration system to perform at least the following when executed by the processor read an image of an identification component associated with the smart vehicle router of a smart vehicle using the camera and the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, apply an authentication algorithm to the image of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate from the cloud network, authenticate the smart vehicle as an authenticated smart vehicle based on the image of the identification component and the authentication algorithm, pair the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, automatically configure the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate, and control the IOT controller of the authenticated smart vehicle and the wireless routing of the authenticated smart vehicle through the software application tool paired with the authenticated smart vehicle.

18. The configuration system of claim 17, wherein the first SIM card is configured to operate with the IOT controller of the smart vehicle to provide technology information, telemetry information, or both to the cloud network.

19. The configuration system of claim 18, wherein the telemetry information comprises vehicle information of the smart vehicle sent to the cloud network for monitoring, tracking, or both of the smart vehicle.

20. A method to pair a smart vehicle and a software application tool of a smart mobile device; the smart mobile device comprising a camera and communicatively coupled to a cloud network; and the smart vehicle comprising a smart vehicle router associated with router information stored in a router file for the smart vehicle router in the cloud network, the router information including a unique authentication certificate configured to permit a one-to-one pairing such that another pairing is not available, the method comprising: reading an image of an identification component associated with the smart vehicle router of the smart vehicle using the camera and the software application tool of the smart mobile device, the identification component associated with the router information stored in the router file, applying an authentication algorithm to the image of the identification component, the authentication algorithm configured to provision the software application tool with the unique authentication certificate from the cloud network, authenticating the smart vehicle as an authenticated smart vehicle based on the image of the identification component and the authentication algorithm, pairing the authenticated smart vehicle with the software application tool in the one-to-one pairing based on the unique authentication certificate and the router information such that another pairing is not available even when the provisioned software application tool is disconnected from the authenticated smart vehicle and the unique authentication certificate is not available to share with another software application tool, and automatically configuring the software application tool on the smart mobile device to retrieve data associated with the paired authenticated smart vehicle based on the unique authentication certificate.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levenson et al. (US 2004/0003231)
Takemori et al. (US 2020/0201959)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642